                    Case: 3:21-cv-50336 Document #: 1 Filed: 05/19/21 Page 1 of 6 PageID #:1
                                                                                                 FILED - MQ
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non- Prisoner)
                                                                                             May 19, 2021 4:58 PM
                                                                                              CLERK OF COURT
                                                                                            U.S. DISTRICT COURT
                                        UNITED STATES DI                                WESTERN DISTRICT O~     GAN
                                                                                        BY:...Jnk; SCANNED BY-,,,~      / _ __
                                                                             for the
                                                           Western District of Michigan

                                                                  - - - - - Division

                             Ann Coffey
                                                                                 )     Case No.
                                                                                 )                         (to be filled in by the Clerk 's Office)
                                                                                 )
                             Plaintiff(s)
                                                                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,                 )     Jury Trial:   (check one) ? 'es              0No
please write "see attached " in the space and attach an additional               )
page with the full list of names.)                                               )
                                  -v-                                            )
City of Freeport, Illinois; HomeStart (a non-profit); MAS                        )
                           Roofing                                               )
                                                                                 )
                                                                                 )        2:21-cv-102
                                                                                          Hala Y. Jarbou - U.S. District Judge
                            Defendant(s)                                         )        Maarten Vennaat - Magistrate Judge
(Write the full name ofeach defendant who is being sued. If the                  )
names of all the defendants cannot fit in the space above, please                )
write "see attached" in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)



                                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                             (Non-Prisoner Complaint)


                                                                           NOTICE

    Federal Rules of Civil Procedure 5 .2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule , papers filed with the court should not contain: an individual ' s full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual ' s
    birth; a minor' s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk' s Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis .




                                                                                                                                                      Page 1 of 6
                   Case: 3:21-cv-50336 Document #: 1 Filed: 05/19/21 Page 2 of 6 PageID #:2

Pro Se 15 Rev. 12/16 Com taint for Violation of Civil Ri hts   on- Prisoner


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                        Ann Coffey
                           Address                                     400 Carrie Street
                                                                       Sault St. Marie                   Mi               49783
                                                                                    City                State             Zip Code
                           County                                      Chippewa
                           Telephone Number                            231 758 6052
                           E-Mail Address                              wallycoffey@yahoo.com

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person' s job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name                                        City of Freeport Illinois
                           Job or Title (if known)
                           Address                                     314 West Stephenson Street
                                                                       Freeport                           IL              61032
                                                                                    City                Sta te            Zip Code
                           County                                      Stephenson
                           Telephone Number                            815 235 8200
                           E-Mail Address (if known)                   jmiller@cityoffreeport.org

                                                                       D Individual capacity It/ IOfficial capacity
                     Defendant No . 2
                           Name                                        HomeStart
                           Job or Title (if known)
                           Address                                     307 West Main Street
                                                                       Freeport                           IL              61032
                                                                                    City                State             Zip Code
                           County                                      Stephenson
                           Telephone Number                            815 232 6197
                           E-Mail Address (if known)

                                                                       D Individual capacity        ~ Official capacity




                                                                                                                                     Page 2 of 6
                    Case: 3:21-cv-50336 Document #: 1 Filed: 05/19/21 Page 3 of 6 PageID #:3

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non- Prisoner)


                     Defendant No. 3
                            Name                                         MAS Roofing
                            Job or Title    (if known)                   Owner
                            Address                                      3198 W Lily Creek Road
                                                                         Freeport                            IL              61032
                                                                                         City               State            Zip Code
                            County
                            Telephone Number                             815 235 7883
                            E-Mail Address (if known)                    info @masroofinginc.com

                                                                         0       Individual capacity   D Official capacity
                      Defendant No. 4
                            Name
                            Job or Title    (if known)
                            Address

                                                                                         City               State            Zip Code
                            County
                            Telephone Number
                            E-Mail Address (if known)

                                                                         D Individual capacity D Official capacity
II.        Basis for Jurisdiction

           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau ofNarcotics, 403 US 388 (I 971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against           (check all that apply) :

                     D Federal officials (a Bivens claim)
                     0      State or local officials (a§ 1983 claim)

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983 . If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                      Property Rights ; Real Estate Rights ; Personal Rights ; Parental Rights ; Privacy Rights; Due Process
                      Rights ; Civil Rights




           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials ?

                                                                                                                                        Page 3 of 6
                    Case: 3:21-cv-50336 Document #: 1 Filed: 05/19/21 Page 4 of 6 PageID #:4

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non- Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983 . If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                     City of Freeport Police illegally used "Police Intimidation" tactics and failed to respond to significant
                     criminal complaints in our neighborhood such as the following (but not limited to): 1) "Drug Trafficking"
                     complaints; 2) Neighborhood threats against my family involving threats of shooting our home up with
                     bullets; 3) Neighborhood threats that my family has violated its "Freeport Code of Silence"; 4) When our
                     family was being assaulted by our next door neighbor... a Freeport 911 Dispat?~er told us to open ou:


III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events . You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph . Attach additional pages if needed.

         A.           Where did the events giving rise to your claim(s) occur?
                      At my residence of 710 South Beaver Avenue, Freeport, Illinois 61032




         B.           What date and approximate time did the events giving rise to your claim(s) occur?
                      Late May 2018




         C.           What are the facts underlying your claim(s)? (For example: What happened to you ? Who did what?
                      Was anyone else involved? Who else saw what happened?)
                      Neighbors, upon learning that my family had won an approximate $18,000.00 Federal Grant to install a
                      new roof to my home at 710 South Beaver Avenue became extremely upset at the idea or notion that
                      we were going to settle into my home at 710 South Beaver Avenue on a long term basis. My family had
                      repeatedly been ordered by neighbors to move out of Freeport and "Go back to Australia!". Moreover,
                      two Freeport Police officers ordered me to move out of Freeport because my family and I don't belong
                      in Freeport.

                      Freeport Police colluded with HomeStart and MAS Roofing to concoct false and malicious narrative
                      about me and my family. Freeport Police, allegedly being ''tipped off" with false and malicious
                      information provided by the owner of MAS Roofing , subsequently then broke into our home without
                      giving me or my family any advance warning or possessing a "Warrant" to do so in late May 2018.

                      After Police had broken into my home and conducted their illegal search and seizure, Police then
                      l111ardud 1111 " ' " 1110110 and du11iud 11c 111 '"" ci1111ili1•a11I 11t1111url11 rinlilc




                                                                                                                        Page 4 of 6
                   Case: 3:21-cv-50336 Document #: 1 Filed: 05/19/21 Page 5 of 6 PageID #:5

Pro Se 15 Rev. 12/16 Com laint for Violation of Civil Ri hts   on- Prisoner



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive .
         Injuries are directly related to Post Traumatic Stree Syndrome (PSTD) as a result from hearing so many gun
         shots fired directly outside our home at 710 South Beaver Avenue Freeport, Illinois.

         Whenever gunshots were fired outside our home we (as a family) would spontaneously react (out of fear of
         being struck by bullets) by hitting the floor. It turns out that its only human nature to duck for cover and take the
         lowest position possible in order to avoid being struck by bullets. Our next door neighbor on the corner of Elk
         Street and Beaver Avenue had a bullet go through their home that nearly killed their son.

         Within the first weeks of owning our "renovated" home at 710 South Beaver in the Spring of 2014 a mother of
         two children was murdered on the parkway of her home on Elk Street only less than 100 meters from my home .

         Drug trafficking occurred night and day across the street from my home. Witnessing this kind of crime was
         emotionally/mentally traumatic for me and my family.

         Hearing the machine gun type gunshots that murdered the mother on Elk Street less than 100 meters from my
         home was especially traumatic. Unfortunately, my children were in our backyard when the murder happened.
         They came running back inside out of fear of being shot. Most unfortunately, they can never forget the actual
         sound of the machine gun bullets that murdered that mother. My husband and I called on the FBI on multiple
         occasions. The. FBI has done
                                    . nothing
                                       .       obvious to protect our rights or those rights of other families
                                                                                                        ..     with children


V.       Relief

         State briefly what you want the court to do for you . Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
         I want this case ruled upon here in the State of Michigan by a Jury Trial. The State of Illinois and its FBI , State ,
         and local law enforcement have done nothing to resolve or protect the rights of me and my family.
         I want, without having to literally fear for my life or that of my family members, complete and unfettered access to
         my home at 710 South Beaver Avenue in Freeport, Illinois. I want to remove my valuables and important
         irreplaceable documentation. In particular, I must be able to retrieve my original USA Citizenship document
         (attached is a photocopy). Without having possession of my USA Citizenship document I cannot apply for a new
         Driver's License ; I cannot apply for employment ; I cannot apply for a new USA Passport ; and the list goes on
         and on. Obtaining my USA Citizenship document is essential and foundational to being the USA Citizen that I
         am. My USA Citizenship document cannot, by law, be replaced or reproduced. Therefore, I need access to my
         home at 71 O South Beaver Avenue to go in and get it.

         I want the Federal Court to order MAS Roofing to complete its contractual obligation to me and replace the roof
         of my home at 710 South Beaver Avenue.

          I want the Federal Court to order the City of Freeport to reveal to me who it has contacted , paricularly outside the
          State of Illinois, in its continued propagation of its illegally false narrative about me and my family.

          I want the Federal Court to rule that Freeport had no warrant for its illegally performed search and seizure of my
          home.




                                                                                                                        Page 5 of 6
                   Case: 3:21-cv-50336 Document #: 1 Filed: 05/19/21 Page 6 of 6 PageID #:6

Pro Se 15 Rev. 12/16 Com laint for Violation of Civil Ri hts    on- Prisoner



VI.      Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11 .



        A.           For Parties Without an Attorney

                     I agree to provide the Clerk' s Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk' s Office may result
                     in the dismissal of my case .

                     Date of signing:                      05/19/2021


                     Signature of Plaintiff                    Ann Coffey
                                                               - - -- - - - - - - - - - - -- - - - - - - - - -
                     Printed Name of Plaintiff                 Ann tv1cGirr Coffey
                                                               - - - - -- -- - - - - - - - - - - - - - - - - -

         B.          For Attorneys


                     Date of signing:          ~
                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                    Name of Law Firm
                     Address


                                                                               City         State           Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                        Page 6 of 6
